DETAILED ACTION
Status of Claims
In response to applicant’s amendment filed 4/29/2022, claims 1-20 are pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0247412) in view of Daniel (US 2009/0220929) and McKim et al. (US 2009/0292514) and Dwight (2020/0098230) and also Lew (US 2019/0279322) and Church (10,650,567). 

Regarding claims 1, 4, and 8-9, Chen discloses a flight simulation system, comprising a user interface wherein the user requests a training scenario regarding an FMS. See paragraph 0037.

Chen discloses a database for performance and condition data that is used to generate the training scenario. See paragraphs 0046-0047. 

Chen does not disclose wherein the system receives 3rd party weather information and terrain information (terrain as per claim 4, weather conditions and forecasts as per claims 8-9). However, this is established with regard to simulation systems, as is disclosed by Daniel in paragraph 0039. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Chen system, in order to increase the realism of the simulation.  

Chen discloses simulation of equipment in paragraph 0041, but does not explicitly disclose wherein the systems utilize the same algorithms as the actual equipment. However, this concept is established with regard to simulation systems, as is disclosed by the training system of McKim in paragraph 0044. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Chen system, in order to provide a realistic simulation. 

Chen discloses wherein the system is used for training in paragraph 0038. Note that this training scenario could comprise updated information about an FMS. This is not precluded, and it would simply be a function of the data used for the simulation, for example the data for the simulation as chosen in paragraph 0046. 

Chen does not disclose wherein the training scenario is based upon personalized pilot historical flight data. However, basing training upon personalized historical data is well-established, as is disclosed by the system of Dwight in paragraph 0047. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Chen system, in order to provide relevant training scenarios. 

Chen does not disclose an API for handling requests and responses to and from the users, or a register for access and authentication, or a configuration manager for ensuring correctness, or a UI for specific avionics, or a historical performance manager for considering past user performances, or a session manager that monitors performance and progress. However, each of these features is established in the simulation art, as the simulation system of Lew discloses the practice of using an API for responses and requests in paragraph 0085, as well as a register for user access and authentication in paragraphs 0047 and 0083. Lew also discloses a performance manager and session manager for monitoring past and present performance and progress in paragraphs 0077-0078. Lew further discloses a configuration manager which ensures correctness, the components of which are described in paragraphs 0049-0053. The simulation system of Church discloses a UI manager for tailoring specific avionics in col. 7: 18-23. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider these features with the Chen system, so as to provide a realistic simulation that is tailored to specific a user’s needs.   

Regarding claims 2-3, 5-7, 10, 17-18, Chen discloses an engine database, a NAV database, an aircraft performance database, configuration database, and airport conditions. See paragraphs 0046-0047.

Regarding claim 6, Chen does not disclose wherein the simulation can use persona information. However, this is established with regard to training systems, as is disclosed by Daniel in paragraph 0080. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Chen system, in order to allow for versatile training scenarios. 

Regarding claims 11-15, Chen discloses wherein the simulation can be via a wireless connection (paragraph 0106), and on a computer, laptop, smart phone, or mobile tablet (paragraph 0037). 

Regarding claim 16, see the rejections of claims 1 and 15. 

Regarding claim 19, see the rejection of claims 4, 8-9, and 16-18. 

Regarding claim 20, see the rejection of claims 11-15. 

Arguments/Remarks
Applicant’s arguments and remarks dated 4/29/2022 have been fully considered, but they are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S. VASAT can be reached at 571-270-7265.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715